UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)July 25, 2012 LIBERTY STAR URANIUM & METALS CORP. (Exact name of registrant as specified in its charter) Nevada 000-50071 90-0175540 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5610 E. Sutler Lane, Tucson, Arizona 85712 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code 520-731-8786 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into a Material Definitive Agreement. Please see the disclosure under Item 3.02. Item 3.02 Unregistered Sales of Equity Securities. On July 23, 2012, we sold 1,501,502 units at a price of $0.0333 per unit to one investor for gross proceeds of $50,000.Each unit consisted of one common share of our company and one non-transferable share purchase warrant.Each share purchase warrant entitles the investor to purchase one additional common share of our company at a price of $0.0466 until July 23, 2015.The investor is a U.S. Person and is an accredited investor and in issuing securities to the investor we relied on the exemption from the registration requirements of the Securities Act of 1933 provided by Rule 506 of Regulation D promulgated thereunder. Item 9.01 Financial Statements and Exhibits (d) Exhibits Form of Subscription Agreement (incorporated by reference from our Current Report on Form 8-K filed on November 15, 2010) 10.2* Form of Warrant Certificate 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIBERTY STAR URANIUM & METALS CORP. By:/s/ James Briscoe James Briscoe, Chief Executive Officer and Director Date: July 30, 2012 3
